247 S.W.3d 609 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
William RIGEL, Defendant/Appellant.
No. ED 89916.
Missouri Court of Appeals, Eastern District, Division One.
March 18, 2008.
Shaun J. Mackelprang, Assistant Attorney General, Jayne T. Woods, Jefferson City, MO, for respondent.
Ellen H. Flottman, Columbia, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., ROBERT G. DOWD, JR., J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, William Rigel, appeals from the judgment entered on a jury verdict finding him guilty of five counts of possession of chemicals with intent to produce methamphetamine; in violation of Section 195.420 RSMo (2000)[1], one count of possession of pseudoephedrine with intent to produce methamphetamine, in violation of Section 195.246 RSMo, and two counts of possession of drug paraphernalia, in violation of Section 195.233 RSMo, The trial court found defendant to be a prior and persistent offender and a prior and persistent drug offender and sentenced him to fifteen years imprisonment on each of the five possession of chemicals counts, to be served concurrently, seven years imprisonment on the possession of pseudoephedrine count, to be served consecutively, and one year in the county jail on each of the two possession of drug paraphernalia counts, to be served concurrently with each other and with the seven-year term.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise noted.